Exhibit 32.1 CERTIFICATION I, Patrick H. Gaines, Chief Executive Officer of LML Payment Systems Inc. (the “Corporation”) and I, Richard R. Schulz, Controller and Chief Accounting Officer of the Corporation, certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350, that: The Annual Report on Form 10-K of the Corporation for the annual period ended March 31, 2012 (the “Report”) fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78m); and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Corporation. /s/ Patrick H. Gaines /s/ Richard R. Schulz Patrick H. Gaines Richard R. Schulz Chief Executive Officer Controller and Chief Accounting Officer June 20, 2012 June 20, 2012 A signed original of this written statement required by Section 906 has been provided to the Corporation and will be retained by the Corporation and furnished to the Securities and Exchange Commission or its staff upon request.
